DETAILED ACTION
This is in response to amendment filed on January 15, 2021. Claim 1 has been canceled. Claims 2-16 are pending in this application.
Allowable Subject Matter
Claims 2-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 15, 2021.
Regarding independent claims 2, 15 and 16, the closest art, Lewis et al. (US 2015/0039685 A1), disclose for each track of a plurality of tracks consumed by a user of the media providing service (¶[0012], [0041], Lewis, i.e., user’s content consumption), determining, based on a listening history of the user with the media providing service (¶[0041], Lewis), whether the track has previously been consumed by the user (¶ [0041], Lewis); determining, for the user, a discovery score based on a number of the plurality of tracks determined to not have been previously consumed by the user (abstract; ¶[0012], [0027], [0041] and [0050]-[0053], Lewis, i.e., user’s content consumption based on affinity score with respect to a particular user, wherein the media content item that has not been accessed by the user read on the claimed “tracks determined to not have been previously consumed by the user”); and providing personalized content to the user (¶[0019], [0041], Lewis, i.e., mobile user downloads media content items). Trivedi (US 2015/0039644 A1) discloses tracks (¶[0049]-[0050], Trivedi) and a discovery score based on a number of the plurality of tracks consumed or not consumed by the user (¶[0053]-[0054] and [0056]-[0058], Trivedi, i.e., relevance factor/relevance score, wherein the attribute is present or not for one or more content items/playlist “tracks” or familiar and unfamiliar content read on the claimed limitations “discovery score based on a number of the plurality of tracks consumed or not consumed by the user”). However, the prior art fails to disclose or suggest the claimed provision “receiving, over a time window, an indication of user selection of the track to compile a listening history of the user with the media-providing service; and determining, based on the listening history of the user with the media-providing service, whether the track has previously been consumed by the user, determining, for the user, a discovery score corresponding to the average preference of the user for selecting previously unconsumed tracks, determining whether an amount of use of the media-providing service by the user satisfies a use threshold; and in response to determining that the amount of use of the media-providing service by the user does not satisfy the use threshold, forgoing recommending tracks to the user based on the discovery score” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Bagga et al. (US 20160142783 A1) disclose Personalized Menus and Media Content Interface.
2. Basillico (US 20150039608 A1) discloses MEDIA CONTENT RANKINGS FOR DISCOVERY OF NOVEL CONTENT.
3. Park et al. (US 20130086082 A1) disclose METHOD AND SYSTEM FOR PROVIDING PERSONALIZATION SERVICE BASED ON PERSONAL TENDENCY.
4. Ramkumar et al. (US 20140222831 A1) disclose METHOD AND SYSTEM FOR PERSONALIZED DELIVERY OF MEDIA CONTENT.
5. Hardman et al. (US 20130246139 A1) disclose SYSTEM AND METHOD FOR SHARING INCENTIVES AMONG GROUPS.
6. Nurmi (US 20120053887 A1) discloses Method, Apparatus, and Computer Program Product for Implementing a Variable Content Movable Control.
7. Southworth et al. (US 10318986 B1) disclose Method and system for curated product marketing.
8. Tomkins et al. (US 9858275 B1) disclose scoring stream items in real time.
9. Roy et al. (US 9473730 B1) disclose Method and system for personalized recommendation modeling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 27, 2021